The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      
DETAILED ACTION
Current Status of Claims  
This action is a response to communication of March 15, 2021. By Preliminary Amendment of December 22, 2021, the Applicant amended claims 1-2, 5, 7-22, and 25. Claims 3-4,6 and 23 were canceled. Therefore, claims 1-2, 5, 7-22, and 24-25 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 15, 2021 was filed before the mailing date of the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected since it is not fully understood how roughness measured by Applicant. The limitation of claim 10 goes like “a surface roughness of the organic layer is less than or equal to 2%, a surface roughness of the inorganic layer is less than or equal to 3%, and a surface roughness of the photonic crystal layer is less than or equal to 3%”. It is not clear from what 2%, 3% are taken from. However, it is known in the art that a surface roughness is calculated as average between peaks and valleys on a surface: the lower the roughness value, the less variation and surface smoother. Usually, the roughness is measured in (nm). The Applicant is respectfully requested to clarify the limitation of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.  (US Patent Publication 2005/0116625 A1) in view of Ptasinski et al. (US Patent 8,217,382 B1).
	In regard of claim 1, Park et al. disclose a substrate, comprising: a plurality of substrate structure layers that are superimposed, wherein at least one of the plurality of substrate structure layers comprises an organic layer, an inorganic layer and a photonic crystal layer that are superimposed (See at least Figure 3A of Park et al. illustrating a flexible substrate with plurality of substrate structure layers (310, 372) that are superimposed and structure layer (371) comprises organic layer, element (360a) comprises inorganic layer and layer (360) comprises photonic crystal layer being all superimposed as discussed in paragraphs [0038-0048]).
	However, the reference to Park et al. does not discuss that the substrate is flexible. 
	In the same field of endeavor, Ptasinski et al. discloses flecbile substrate (20) and a photonic crystal structure (30) shown in Figure 1 of Ptasinski et al. and as discussed in paragraphs starting in column 2, line 65 and continuing in column 3, line 21. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to use flexible substrate shown by Ptasinski et al. with the device of Park et al. in order to be able to affix the device to curved surface used in wearable computer systems or use it for rolled-up devices.
	In regard of claim 2, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 1, wherein the photonic crystal layer is a two-dimensional photonic crystal layer (See at least Fig. 3A of park et al. illustrating two-dimensional photonic crystal layer (360) and discussed in paragraph [0044]).
	In regard of claim 3, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 1, wherein the photonic crystal layer has a plurality of through holes penetrating along a thickness direction of the photonic crystal layer (See at least Figure 1 of Ptasinski et al. illustrating the photonic crystal layer (30) with plurality of holes (32) as also discussed in paragraphs in column 3, lines 22 to 51).

	In regard of claim 4, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 3, wherein a shape of an opening surface of the through hole is a circle or a polygon (See at least Figure 1 of Ptasinski et al. illustrating gaps (32) being a polygon shape).
	In regard of claim 5, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 3, wherein a shape of the opening surface of the through hole is a circle, and an aperture of the through hole ranges from 10 nm to 1000 nm (See at least paragraph in column 3, lines 9 to 21 of Ptasinski et al. describing hole range within 10nm to about 4500nm which covers claimed range).
	In regard of claim 6, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 3, wherein the through hole is provided with an organic material (See at least paragraphs in column 3, lines 60 continuing in column 4, lines 1-2 describing usage of organic material).
	In regard of claim 7, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 6, wherein the organic material is same as a material of the organic layer (See at least paragraphs in column 3, lines 60 continuing in column 4, lines 1-2 describing usage of organic material).
	In regard of claim 8, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 7, wherein the organic material is polyimide (See at least paragraphs starting in column 2, lines 64-67 and continuing in column 3, lines 1-8 of Ptasinski et al. discussing usage of polyimide as organic material).

	In regard of claim 9, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 1, wherein materials of the inorganic layer and the photonic crystal layer are both silicon oxide (See paragraph in column 3 lines 9 to 21 of Ptasinski et al. discussing silicon oxide as inorganic layer).
	In regard of claim 10, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 1, wherein a surface roughness of the organic layer is less than or equal to 2%, a surface roughness of the inorganic layer is less than or equal to 3%, and a surface roughness of the photonic crystal layer is less than or equal to 3% (See at least paragraph [0032, 0043] of Park et al. discussing smoothness of surfaces).
	In regard of claim 11, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 1, wherein the plurality of substrate structure layers comprise: a first substrate structure layer and a second substrate structure layer which are located at outermost sides, wherein the first substrate structure layer comprises the organic layer, the inorganic layer, and the photonic crystal layer that are superimposed, and the second substrate structure layer comprises the organic layer and the inorganic layer that are superimposed (See at least Figure 3A of Park et al. illustrating the plurality of substrate structure layer with a first substrate (372) and second substrate (310) including organic layer (371), photonic crystal layer (360) and inorganic layer (360a) all being superimposed).
	In regard of claim 12, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 11, wherein the plurality of substrate structure layers further comprise: a third substrate structure layer located between the first substrate structure layer and the second substrate structure layer, wherein the third substrate structure layer comprises the organic layer, the inorganic layer, and the photonic crystal layer that are superimposed (See Figure 12 of Ptasinski et al. illustrating embodiment of multiple photonic layers (780, 70, 720) on the flexible substrate (710) as discussed in paragraph in column 8, lines 47-60)
	In regard of claim 13, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 12, wherein a thickness of the organic layer ranges from 6 μm to 8 μm, and a thickness of the photonic crystal layer ranges from 100 nm to 300 nm; thicknesses of the inorganic layers in the first substrate structure layer and in the third substrate structure layer both range from 700 nm to 900 nm, and a thickness of the inorganic layer in the second substrate structure layer ranges from 500 nm to 1500 nm (See least paragraphs of Ptasinski et al. starting in column 2, lines 64- 67 and continuing in column 3, lines 1 to 51).
	In regard of claim 14, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 1, wherein the plurality of substrate structure layers are two substrate structure layers (See Figure 4 of Ptasinski et al. illustrating the flexible substrate (110) with two substrate structure layers (130, 120)).
	In regard of claim 15, Park et al. and Ptasinski et al. further disclose a method of manufacturing a flexible substrate, comprising: forming a plurality of substrate structure layers that are superimposed on a base substrate, wherein at least one of the plurality of substrate structure layers comprises an organic layer, an inorganic layer and a photonic crystal layer that are superimposed; and stripping the base substrate to obtain the flexible substrate (See rejection of claim 1 provided above).

	In regard of claim 16, Park et al. and Ptasinski et al. further disclose the method according to claim 15, wherein forming the plurality of substrate structure layers that are superimposed on the base substrate comprises: forming an organic layer on the base substrate; forming an inorganic mother layer on the base substrate on which the organic layer is formed; and processing the inorganic mother layer by a patterning process to obtain an inorganic layer and a photonic crystal layer, so as to obtain a first substrate structure layer, the photonic crystal layer having a plurality of through holes penetrating along a thickness direction of the photonic crystal layer (See Figure 4 of Park et al. illustrating formation of plurality of substrate structure layers on the base substrate (410) forming an inorganic mother layer(430) paragraph [0051-0052] by a patterning process).
	In regard of claim 17, Park et al. and Ptasinski et al. further disclose the method according to claim 16, wherein forming the plurality of substrate structure layers that are superimposed on the base substrate further comprises: filling the through holes of the photonic crystal layer with an organic material (See at least Figure 1 of Park et al. and paragraph [0014] discussing filling holes (41) with an organic material).
	In regard of claim 18, Park et al. and Ptasinski et al. further disclose the method according to claim 17, wherein filling the through holes of the photonic crystal layer with the organic material comprises; forming a second substrate structure layer on the base substrate on which the photonic crystal layer is formed, wherein the second substrate structure layer comprises an organic layer and an inorganic layer that are superimposed in a direction away from the base substrate, and a material of the organic layer is filled in the through holes of the photonic crystal layer (See at least Figure 3A of Park et al. illustrating formation of the photonic crystal layer (360) on the base substrate (372) comprising organic layer (371) and inorganic layer (360a) being superimposed and see also paragraphs [0018, 0044] of Park et al. describing filling of the holes (360b) of the photonic crystal layer (360))
	In regard of claim 19, Park et al. and Ptasinski et al. further disclose a display device, comprising a flexible substrate, wherein the flexible substrate comprises a plurality of substrate structure layers that are superimposed, and at least one of the plurality of substrate structure layers comprises an organic layer, an inorganic layer and a photonic crystal layer that are superimposed (See rejection of claim 1 provided above).
	In regard of claim 20, Park et al. and Ptasinski et al. further disclose the flexible substrate according to claim 1, wherein the plurality of substrate structure layers are two substrate structure layers, and the two substrate structure layers comprise a first substrate structure layer and a second substrate structure layer, the first substrate structure layer comprises the organic layer, the inorganic layer, and the photonic crystal layer that are superimposed, and the second substrate structure layer comprises the organic layer and the inorganic layer that are superimposed; the photonic crystal layer is a two-dimensional photonic crystal layer, the photonic crystal layer has a plurality of through holes penetrating along a thickness direction of the photonic crystal layer, and polyimide is provided in the through holes, wherein a shape of an opening surface of the through hole is a circle or a polygon, and an aperture of the through hole ranges from 10 nm to 1000 nm when the shape of the opening surface of the through hole is a circle; a surface roughness of the organic layer is less than or equal to 2%, a surface roughness of the inorganic layer is less than or equal to 3%, and a surface roughness of the photonic crystal layer is less than or equal to 3%; a thickness of the organic layer ranges from 6 μm to 8 μm, and a thickness of the photonic crystal layer ranges from 100 nm to 300 nm, a thickness of the inorganic layer in the first substrate structure layer ranges from 700 nm to 900 nm, and a thickness of the inorganic layer in the second substrate structure layer ranges from 500 nm to 1500 nm; materials of the inorganic layer and the photonic crystal layer are both silicon oxide, and a material of the organic layer is polyimide (See rejection of claims 1-13 provided above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Publication Application 2012/0157804 to Rogers et al. 
US Patent Publication 2016/0061994 to Noda et al. 
US Patent 8,008,103 to Cho et al.
US Patent Publication 2010/0151188 to Ishizuka et al. 	US Patent Publication 2008/0284320 to Karkkainen

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197/ (Tall-free). 

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692